Black, J.
This was an ejectment for eighty acres of land in Barton county. The plaintiffs appealed from a judgment for defendant, and their claim now is that they are entitled to the three-sevenths of the land. The evidence for defendant shows that Anson W. Courtright died on the tenth of March, 1875, leaving a widow, Mary A. Courtright, and seven children, three of whom were minors. He owned and resided upon this land at the time of his death, and it constituted his homestead, being less than $1,500 in value. This *592land, and personal property, valued at $450 or $500, constituted Ms entire estate. On the twenty-ninth of November, 1879, the widow conveyed the lánd to Minor T. Hadley by a deed of warranty, professing thereby to convey the fee simple. This title passed to Charles H. Morgan by some four or five mesne conveyances. The defendant Beam is the tenant of Morgan.
The plaintiffs claim title to the three-sevenths by virtue of the following facts: Anson "W. Courtright died leaving a last will whereby he devised all of his property, real and personal, to his wife for her life. She moved from this property in this state to Crawford county in the state of- Kansas in January, 1876, a little less than a year after the death of her husband, taking with her the children and the unsold personal property. She caused the will to be probated in Crawford county, Kansas, in October, 1876, and at the same time “in open court accepted the terms of the will,” and took out letters of administration with the will annexed. This will was probated in'Barton county, this state, in November, 1886. In 1884 and 1886 three of the heirs of Anson W. Courtright executed deeds to persons from whom the plaintiffs claim by mesne conveyances. The widow Courtright died in April, 1882.
The admitted facts show that the land was the homestead of Anson W. Courtright at the time of his death. As the law then stood, the homesteád passed to and vested in his widow absolutely, subject only to the rights of the minor children during their minority. Skouten v. Wood, 57 Mo. 380. Her deed to Hadley, dated the twenty-ninth of November, 1879, vested in him a perfect title in fee simple, for the children were then all of age, unless her estate was cut down to a life-estate by her acceptance of the will; and it is upon this fact that the plaintiffs place their whole reliance for title.
*593Though the will was probated in Crawford county, Kansas, in October, 1876, it was not recorded or probated in this state until November, 1886, eleven years after the death of the testator, and seven years after the date of the deed from the widow to Hadley. A person dealing with land situate in this state is not charged with constructive notice of a will probated in another state. The will must be probated here, or a copy thereof and of the foreign probate be recorded here, pursuant to the provisions of our statute, before the purchaser is charged with constructive notice of it. This we held in Keith v. Keith, 97 Mo. 223.
It is unnecessary to consider what would be the effect of the acceptance of the provisions of this will by the widow, as to those who had actual notice of the will and the acceptance thereof; for there is no evidence, showing or tending to show, that Hadley had any notice or knowledge that the deceased, left a will. He knew nothing about the will or the acceptance of its provisions by the widow, and he occupies the same position that he would if Courtright had died intestate.
There is, it is contended, evidence from which it may be inferred that some of the persons holding under Hadley knew that the heirs, or some of them, set up a claim to the land. Such evidence as this, standing alone as it does, is of little value to charge such persons with notice of the will and the acceptance thereof by the widow. But, be all this as it may, there is no evidence that Hadley had any knowledge of the existence of the will. The persons holding under him acquired and succeeded to all of his rights. A purchaser without notice may sell and- convey a good title to one having notice. We see no error in the record, and the judgment is affirmed.
Barclay, J,, absent. The other judges concur.